UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7652


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

REGINALD DARWIN MORTON,     a/k/a   Jay,   a/k/a   Boogie,   a/k/a
Jason, a/k/a Novacaine,

                       Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:08-cr-00024-JPJ-PMS-14)


Submitted:   January 15, 2015              Decided:   January 21, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Reginald Darwin Morton, Appellant Pro Se. Jennifer R. Bockhorst,
Zachary T. Lee, Assistant United States Attorneys, Mary Kathleen
Carnell, OFFICE OF THE UNITED STATES ATTORNEY, Abingdon,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Reginald     Darwin   Morton     appeals   the    district     court’s

order denying his Fed. R. Crim. P. 33 motion for a new trial and

motion    for   recusal    of    the   district     court    judge.       We   have

reviewed the record and find no reversible error.                   Accordingly,

we affirm for the reasons stated by the district court.                     United

States v. Morton, No. 1:08-cr-00024-JPJ-PMS-14 (W.D. Va. Oct.

24, 2014).      We dispense with oral argument because the facts and

legal    contentions     are    adequately    presented      in   the   materials

before   this    court    and   argument    would   not     aid   the   decisional

process.



                                                                          AFFIRMED




                                        2